UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 2 (Mark One) o ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 x TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from May 1, 2008 to December 31, 2008 Commission File Number 000-29461 SEAFARER EXPLORATION CORP. (Exact name of registrant as specified in its charter) Delaware 73-1556428 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 14497 N. Dale Mabry Highway, Suite 209N, Tampa, 33618 (Address of principal executive offices)(Zip code) Registrant’s telephone number: (813) 448-3577 Securities registered under 12(b) of the Exchange Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, par value $0.001 per share 1 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesx Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes o No x The aggregate market value of the common stock, par value $0.001 per share, held by non-affiliates of the Registrant, computed by reference to the closing price of such stock on April 27, 2009 was $5,881,556.48.As of April 27, 2009, there were 282,446,224 shares of the Registrant’s Common Stock issued and outstanding. 2 EXPLANATORY NOTE Seafarer Exploration Corp. (“Seafarer” or “the Company”) is filing this Amendment No. 2 (the “Amended Report”) to its Annual Report on 10-K for the transition period ended December 31, 2008 that was originally filed with the United States Securities and Exchange Commission (“SEC”) on May 11. 2009, as amended by Amendment No. 1 file on September 29, 2009.The Company hereby amends the following items: • Item 1.Business.We have amended and restated Item 1 in its entirety to provide additional discussion and information concerning certain agreements with Tulco Resources, Ltd. and the Florida Division of Historical Resources, and certain permits, approvals and easements described below. •Item 9(b). Other Information. We have amended and restated Item 9(b) in its entirety because we had incorrectly referred to an agreement with the Board of Trustees of the Internal Improvement Trust Fund of the State of Florida, when in fact the Board of Trustees of the Internal Improvement Trust Fund of the State of Florida granted an easement. •Signatures, Page 37.In addition to our principal executive officer, our principal financial officer, principal accounting officer and a majority of our board of directors have signed below, which such signatures relate to our Annual Report on 10-K for the transition period ended December 31, 2008 that was originally filed with the SEC on May 11. 2009, as subsequent amended by Amendment No. 1 filed with the SEC on September 29, 2009 and this Amendment No. 2. As a result of this Amendment No.2, the certifications pursuant to Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002, as filed as exhibits to the original filing have been re-executed and re-filed as of the date of this Amendment No. 2 on Form 10-K. Except for the amendment described above, this Amendment No. 2 does not modify or update other disclosures in, or exhibits to, the original filing. 3 Item 1. Business Summary Seafarer Exploration Corp. ("the Company" or "Seafarer"), a Delaware Corporation, was incorporated on May 28, 2003. The Company formerly operated under the name Organetix, Inc. (“Organetix”). The Company's principal business plan is to engage in the archaeologically-sensitive exploration and recovery of a shipwreck located off of Juno Beach, Florida. The exploration and recovery of historic shipwrecks is extremely speculative and there is a very high degree of risk inherent in this type of business venture. Although the Company believes that the Juno Beach shipwreck may potentially be a Spanish galleon, the Company does not have any definitive proof as to the shipwreck’s country of origin of the shipwreck and it is very possible that the cargo the ship was originally carrying, if any, had little or no value and thus would be worthless.
